UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
UNITED STATES OF AMERICA )
) Criminal No. 06-171
v» )
) .»- t
CARL MICHAEAL TAYLOR, ) F 1 L E D
) __ U
Defendant. )  l 5 
’ 
MEMORANDUM OPINION

Before the Court is defendant Carl Michael Taylor’s Motion [56] to Reduce Sentence
pursuant to 18 U.S.C. § 3582(c)(2). Upon consideration of defendant’s Motion [56] to Reduce
Sentence, defendant’s Supplement to Defendant’s Motion [57], the government’s Opposition
[61], defendant’s Reply [69], the entire record herein, the applicable law, and for the reasons set
forth below, defendant’s Motion to Reduce Sentence will be DENIED.

I. BACKGROUND

ln 2007, pursuant to a written plea agreement, defendant pled guilty to Conspiracy to
Distribute and Possess With Intent to Distribute 50 Grams or More of Cocaine Base in violation
of2l U.S.C. §§ 846, 84l(a)(l), and 841(b)(l)(A)(iii) and acknowledged responsibility for "more
than l.5 kilograms" of cocaine base, which carried a statutory mandatory minimum sentence of
ten years imprisonment Presenting Investigation Report ("PSR") 1[1[ 3, 65, rev. Mar. 13, 2007;
Am. J. & Commitment Order l, ECF No. 46; 21 U.S.C. §§ 846, 84l(a)(l), (b)(l)(A)(iii) (2007).
After applicable adjustments, defendant’s guideline range was 324 to 405 months imprisonment
(total offense level 39; criminal history category ll). PSR 11 26, 33, 66; U.S. Sentencing

Guidelines Manual [hereinafter USSG] §§ 2Dl .I, 5A (2007). The Honorable Henry H.

Kennedy sentenced defendant to 180 months imprisonment and 60 months supervised release.
Am. J. 2-3.

Since defendant was sentenced, the United States Sentencing Commission
("Commission") has amended the Sentencing Guidelines ("Guidelines") to lower the base
offense levels for crack cocaine offenses. See Dz`llon v. United States, 130 S. Ct. 2683, 2688
(20l0). In 20l0, Congress lowered the statutory mandatory minimum sentences for crack
cocaine offenses in the Fair Sentencing Act of 2010 ("FSA"), Pub. L. No. 111-220, 124 Stat.
2372. In 201l, the Commission responded to the FSA and issued Amendment 750, which
retroactively lowered defendant’s applicable guideline range from 324 to 405 months to 188 to
235 months (offense level 35, criminal history category 1I). See USSG §§ 1Bl.l0; 5A (2012).
Thus, the bottom of defendant’s now-applicable sentencing range is higher than defendant’s
current sentence of 180 months.

Defendant argues he is entitled to a reduced sentence of 120 months imprisonment-the
statutory mandatory minimum sentence for his offense--because such a reduction would include
a downward departure comparable to his original sentence, which was 55.6% below the bottom
of defendant’s then-applicable guideline range. Def.’s Supp. 2, ECF No. 57. The government
opposes any sentence reduction, arguing that section lB1.10(b)(2) of the Guidelines does not
permit this Court to reduce defendant’s sentence below the bottom of the amended range.'
Gov’t’s Opp’n l~2, ECF No. 61. Defendant challenges the validity of section 1Bl.l0(b)(2) as

recently amended, claiming the section may not lawfully be applied because it violates the

l In 2011, the Commission adopted Amendment 759, which amended section 1Bl.10(b) of the Guidelines. See
United States v. Anderson, 2012 WL 2673106, at *2 (7th Cir. 2012). Prior to its 2011 amendment, section
1Bl.10(b) gave judges discretion to reduce a sentence below the amended guideline range only if the defendant had
received a comparable downward departure from the then-applicable guideline range when originally sentenced.
USSG § 1Bl.10(b)(1)(B) (2007). Section 1Bl.10(b) now permits a departure below the bottom of the amended
range only when an original departure was granted pursuant to a govemment motion to reflect the defendant’s
substantial assistance to authorities. USSG § IBl.IO(b)(Z)(A)-(B) (2012).

Sentencing Reform Act and separation of powers principles, and because it was amended and
promulgated without properly adhering to the Administrative Procedures Act’s ("APA") notice-
and-comment requirements. Def.’s Supp. 3-27.

II. ANALYSIS

A. Defendant ’s Eligz`bililyfor a Reduced Sentence Pursuant to § 3582(€)(2).

Federal courts generally do not have authority to modify a sentence once it has been
imposed, but this rule of finality is subject to a few narrow exceptions-including a statutory
exception under 18 U.S.C. § 3582(c)(2). Freeman v. United States, 131 S. Ct. 2685, 2690-91
(2011) (citing 18 U.S.C. § 3582(c)). Section 3582(€)(2) gives a district court jurisdiction and
discretion to reduce a defendant’s sentence if the defendant’s sentence was "based on" a
Guidelines sentencing range that has been subsequently lowered by the Sentencing Commission,
and if such a reduction is "co`nsistent with applicable policy statements issued by the Sentencing
Commission" in section lBl.l0 of the Guidelines. 18 U.S.C. § 3582(c)(2); USSG § 1Bl.10. In
2010, the Supreme Court affirmed in Dillon v. United States that, by the plain language of §
3582(c)(2), section 1Bl.l0’s policy statements are binding on federal courts. 130 S. Ct. 2683,
2687 (20l 0). Section 1Bl.10(b) prohibits a court from reducing a defendant’s sentence to a term
"less than the minimum of the amended guideline range." USSG § lBl.l0(b)(2)(A). The only
exception to this prohibition is when the original downward departure was made "pursuant to a
govemment motion to reflect the defendant’s substantial assistance to authorities." USSG §
lBl .l0(b)(2)(B) (20l2).

Because defendant’s original sentence was "based on" a Guidelines range, and because
the applicable amended range under Amendment 750 is retroactive per section lBl.l0 of the

Guidelines, defendant is eligible for a sentence reduction pursuant to § 3582(c)(2). USSG §

lBl.10; 18 U.S.C. § 3582(c)(2). However, the greatest sentence reduction defendant is eligible
for under section 1Bl.10(b) is a sentence of 188 months imprisonment. See USSG §
lBl.l0(b)(2)(A)-(B). Because defendant’s sentence is currently less than the bottom of the
amended guideline range, and because defendant’s original downward departure was not made
"pursuant to a government motion to reflect defendant’s substantial assistance to authorities,"
this Court does not have the authority to lower defendant’s sentence any further. Ia'.

B. Sentencing Reform Act Vz`olatz`on Claz'm

Defendant contends that section 1Bl.10(b) as amended is invalid and should not be
applied in his case because 1Bl.l0(b)’s terms violate the Sentencing Reform Act ("SRA") by
"interfer[ing]" with the original sentence’s departures or variances-a power Congress did not
grant to the Commission. Def.’s Supp. 5. Defendant is unable to cite any authority adopting this
position; indeed, to this Court’s knowledge, every circuit to consider defendant’s argument has
upheld section 1Bl.l0(b)’s validity. See, e.g., United States v. Berberena, 694 F.3d 514, 523-26
(3d Cir. 2012); United States v. Horn, 679 F.3d 397, 401, 404-09 (6th Cir. 2012); United States
v. Harris, 688 F.3d 950, 957 (8th Cir. 2012) ("Every circuit that has considered [the argument]
has held that ‘[the] statutory provisions [in 28 U.S.C. § 994 and 18 U.S.C. § 3582(c)(2)] are a
sufficient delegation’ of Congress’s authority to the Sentencing Commission."); United States v.
Garcia, 655 F.3d 426, 434-35 (5th Cir. 201 l).

The Sentencing Reform Act of 1984 created the Sentencing Commission as an
independent agency within the judicial branch, and the Commission derives its authority from
the Act. See Mistretta v. United States, 488 U.S. 361, 362, 368 (1989); 28 U.S.C. § 991. The
Commission has specific authority to limit sentence reductions pursuant to three statutory

provisions: 24 U.S.C. §§ 994(a), 994(u), and 18 U.S.C. § 3582(c)(2). Strain, 2012 WL 5690573,

at *2 (3d Cir. Nov. 16, 2012). Section 994(u) of the Sentencing Reform Act requires the
Commission to specify to what extent sentences may be reduced based on retroactive
amendments, § 994(a)(2)(C) requires that this specification be in the form of a policy statement,
and 18 U.S.C. § 3582(c)(2) makes those policy statements binding. Id. (citation omitted).

Section 1Bl.10(b) of the Guidelines was amended pursuant to § 994(u) of the Sentencing
Reform Act, in which Congress granted the Commission the authority to "specify in what
circumstances and by what amount . . , sentences . . . may be reduced." 28 U.S.C. § 994(u); see
Berberena, 694 F.3d at 520. In 2011, when the Commission amended section 1Bl.10(b) to
prohibit a sentence reduction below the amended guideline range (except when the original
departure was pursuant to a govemment motion under section 5K1.1 of the Guidelines), the
Commission was indicating "by what amount" sentences may be reduced on the basis of
retroactive amendments. Id. at 520. Thus, the Commission’s amendment to section 1Bl.10(b)
fell well within its statutory authority, as the Commission specified "the circumstances and by
what amount" a sentence may be reduced. Id. at 526; 28 U.S.C. § 994(u).

Nowhere in the SRA does Congress require the Commission to ensure that a sentence
reduction mirror the departures or variances of the original sentence, nor does Congress require
the Commission to give judges any tools of departure or variance to use when reducing a
sentence. Berberena, 694 F.3d at 52l; see also Horn, 678 F.3d at 401-02. In United States v.
Anderson, the Eighth Circuit considered whether the Commission lacked authority to "interfere
with the structure of the district court’s sentence" by preventing a court from applying downward
departures and variances imposed at the initial sentencing, as Defendant presently argues. 686
F.3d 548, 549 (8th Cir. 2012). The court found that such an argument was "unconvincing" and

noted that the Supreme Court had indicated that a sentence reduction under § 35 82(0)(2) is not a

"plenary resentencing" but instead operates as "a narrow exception to the rule of finality" that
"permits a sentence reduction within the narrow bounds established by the Commission." ld. at
589 (citing Dz`llon v. United States, 130 S. Ct. 2683, 2692, 2694 (2010)). The unfettered judicial
discretion that Defendant seeks to preserve is at odds with the plain language of 28 U.S.C. §§
994(u), 994(a), and 18 U.S.C. § 3582(0)(2), which is indicative of Congress’s explicit intent. See
Berberena, 694 F.3d at 522. Thus, section 1Bl.10(b) as amended does not violate the
Sentencing Reform Act, and defendant’s contention is without merit.

C. Administrative Procedures Act Violatz‘on Claim

Defendant also claims that section 1Bl.10(b) as amended violates "bedrock principles of
administrative law" because the Commission’s policy statement that amended 1Bl.10(b) is
binding on courts despite the fact that it was not promulgated subject to the Administrative
Procedures Act’s ("APA) notice-and-comment requirements. Def.’s Supp. 16, Again, defendant
is unable to cite any authority adopting this position, and to this Court’s knowledge, every circuit
to consider defendant’s argument has upheld section 1Bl.l0(b)’s validity against an APA
challenge. See, e.g., United States v. Johnson, 2013 WL 163482, at *2-3 (8th Cir. Jan. 16,
20l3); Berberena, 694 F.3d at 525-27; Horn, 679 F.3d at 403~07; Fox, 631 F.3d 1128, 1131
(9th Cir. 2011).

In the SRA, Congress explicitly placed the Commission in the judicial branch, 28 U.S.C.
§ 991(a) (establishing the Commission "as an independent commission in the judicial branch of
the United States"), and the Supreme Court later approved of the Commission’s location.
Mistretta, 488 U.S. at 391. Because the Commission is an agency within the judicial branch, it is
not required to abide by the APA. Berberena, 694 F.3d at 526; 5 U.S.C. § 70l(a)-(b)(l)(B).

Further, Congress has explicitly stated that the Commission is not subject to the APA’s notice-

and-comment requirements when issuing policy statements. Id.,‘ J0hns0n, 2013 WL 163482, at
*2 (citing S. Rep, No. 98-225 at 180-81 (1983), reprinted in 1984 U.S.C.C.A.N. 312, 3363-64);
see also Wash. Legal F0una’. v. United States Sentencing C0mm ’n, 17 F.3d 1446, 1450 (D.C. Cir.
1994). Even if the Commission’s policy statements were subject to the APA, defendant’s
contention would still be moot because it was Congress, not the Commission, that made section
lBl.l0 binding, and Congress is certainly not subject to the APA. Berberena, 694 F.3d at 527;
see also Horn, 679 F.3d at 404 ("Section 3582(¢)(2) says nothing about a district court’s
obligation to follow the Commission’s guidelines regarding retroactivity[,]" which are subject to
the APA, "it only mentions policy statements[,]" which are explicitly not subject to the APA;
thus, it is Congress’s authority that makes the policy statements binding.).

Moreover, even though the Commission’s policy statements are not subject to the APA’s
notice-and-comment requirements, the Commission still solicited public views about
1Bl.l0(b)’s limitation on sentence reductions and announced its decision to make the limitation
more stringent after a public hearing on the issue. Berberena, 694 F.3d at 525 (citing 76 Fed.
Reg. 24960 (May 3, 201 1); U.S. Sentencing Comm'n, Public Meeting Minutes (June 30, 2011),
available at http://www.ussc.gov/Legislative_and_Public_Affairs/Public_
Hearings_and_Meetings/ZO11063O/Meeting_MinuteS.pdf.). Thus, this Court agrees with its
sister circuits and finds that the Commission was not required to comply with the APA’s notice-
and-comment requirements when it issued the binding policy statements that amended section
1Bl.10(b) ofthe Guidelines.

D. Separalion of Powers Violalion Claim

Finally, defendant challenges the validity of section 1Bl.10(b) as amended on the

premise that the amendment to 1Bl.10(b) violates separation of powers principles because it was

promulgated by a policy statement that was binding like a guideline,z but which, unlike a
guideline, was not subject to either the notice-and-comment requirements of the APA or the 180-
day notice period for Congress’s review,3 resulting in a usurpation of legislative power to make
law, a usurpation of judicial authority to craft sentences, and a lack of political accountability.
Def.’s Supp. 5. Again, defendant fails to cite any authority adopting this position, and to this
Court’s knowledge, every circuit to consider defendant’s argument has rejected it. See, e.g.,
Johnson, 2013 WL 163482, at *2; Berberena, 694 F.3d at 525~27; Horn, 679 F.3d at 404-09;
Fox, 631 F.3d at 1131.

The nondelegation doctrine, rooted in the separation of powers principle that underlies
our tripartite system of government, generally prevents Congress from delegating its legislative
power to another branch. Berberena, 694 F.3d at 523 (citation omitted). However, a delegation
of legislative power is permissible if Congress "lay[s] down by legislative act an intelligible
principle to which the person or body authorized to [exercise that delegated authority] is directed
to conform." Id. (citing omitted). Further, Congress need not expressly authorize every exercise
of such delegated authority, as the Supreme Court has "upheld . . . Congress’s ability to delegate
power under broad standards." Id. (citation omitted). The intelligible principle is "easily met,"
and the Supreme Court in Mistretta found that Congress had appropriately "delineate[d] the
general policy, the public agency which is to apply it, and the boundaries of this delegated
authority" when it gave the Commission its authority-including its power under 28 U.S.C. §
994(u) to limit the extent of sentence reductions. Id. at 524 (citing Mistretta, 488 U.S. at 373).

The Supreme Court also noted that all of the Commission’s members were subject to presidential

2 Amendments to section lB l.10(b), though policy statements, are binding on courts pursuant to 28
U.S.C. §§ 994(a)(2) and 994(u). Dillon, 130 S. Ct. at 2687~2692.

3 Only guidelines are required to abide by the APA’s requirements. 28 U.S.C. § 994(x); see United States
v. Lopez, 938 F.2d 1293, 1297 (D.C. Cir. l99l); Wash. Legal Fouml, 17 F.3d at 1450.

removal, the members included individuals who were not part of the judiciary, and the
Commission’s power was limited by Congress’s ability to revoke or amend the guidelines and
policy statements "at any time," preventing the Commission from usurping legislative or judicial
authority as well as ensuring accountability to Congress. Anderson, 686 F.3d at 590 (citing
Mistretta, 488 U.S. at 393-94). The Mistretta Court concluded that even though the
Commission’s policy statements are not subject to either the 180-day waiting period or the
APA’s notice-and-comment requirements, the Commission’s authority does not violate
separation of powers principles because the Commission is an independent agency subject to the
will ofCongress. Id. at 525; see also Horn, 679 F.3d at 404-09; Fox, 631 F.3d at 113 1.

Though section 1Bl.10(b) constrains judges’ discretion when entertaining § 3582(c)(2)
motions to reduce sentences, it was Congress, not the Commission alone, that bound courts to
the limitations in section lBl.l0(b), and Congress has the authority to restrict the judiciary’s
discretion in fashioning sentences as is evidenced by 18 U.S.C, § 3583(c)(2). Berberena, 694
F.3d at 525; see also United States v. Sapp, 2012 WL 3594226, at *2 (3d Cir. Aug. 22, 2012)
("[T]he language of § 3582(c)(2) itself explicitly cabins a court’s discretion by requiring it to
follow the ‘applicable policy statements’ of the Sentencing Commission."). Further, §
3582(c)(2) does not require a district court to grant a sentence reduction, but leaves it in the
discretion of each district court to determine whether a reduction is warranted in whole or in part
under the particular circumstances of the case. Johnson, 2013 WL 163482, at *5. Thus, a
sentence reduction pursuant to § 3582(c)(2) is merely a benefit and not some protected
entitlement. Id. Therefore, the Commission clearly is not constraining judicial authority in

violation of the separation of powers. See id.

Because Congress validly delegated authority to the Commission to make policy
decisions pursuant to an "intelligible principle," drafted the statute that made those policy
decisions binding on the courts, and retained the power to legislate over the policy decisions, the
amendment to section 1Bl.10(b) of the Guidelines does not violate separation of powers
principles and is applicable to defendant’s case. See Berberena, 694 F.3d at 525.

III. CONCLUSION

For the foregoing reasons defendant’s Motion [56] to Reduce Sentence is DENIED. A

separate Order consistent with this Memorandum Opinion shall issue this date.

Signed Royce C. Lamberth, Chief Judge, on February /_